DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on December 22, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claim 1 has been canceled; and claims 2-12 have been added. Accordingly, claims 2-12 are pending in this application with an action on the merits to follow regarding claims 2-12.
Because of the applicant's amendment, the following in the office action filed October 30, 2020, are hereby withdrawn: 
Objections to Abstract
Objections to Specification
Previous Objections to Claims
35 USC 112(b) Rejections
35 USC 101 Rejections
Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4, line 2, should read, “width so as to fit evenly”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-3, 6-9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jewell US 20130014309.
Regarding Independent Claim 2, Jewell discloses a wrist cuff (Figs. 1-4; ¶0016) to prevent liquids from moving past a wrist of a wearer (¶0016), the wrist cuff comprising: an elastic core element (Fig. 4, #410; ¶0017, ¶0028); and a water absorbent cloth (Fig. 4, #420; ¶0016, ¶0028) encasing the elastic core element (¶0016-0017); wherein the water absorbent cloth is configured with a longer length (¶0021) than the elastic core element (¶0021) when the elastic core element is in a contracted state (¶0021, 0025) such that a plurality of ruffled folds (Fig. 4, #440; ¶0028) are formed along a length (Fig. 4 shows a length from left to right of the cuff #400) of the wrist cuff (Fig. 4); and wherein the elastic core element is configured to fit snugly to a wrist of a wearer (¶0016).
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Jewell discloses the structure of the water absorbent wrist cuff, there would be a reasonable expectation for the water absorbent wrist cuff to perform such functions as explained after each functional limitation.
Regarding Claim 3, Jewell discloses the wrist cuff of claim 2, wherein the elastic core element is formed as a continuous ring (Fig. 4, ¶0027).
Regarding Claim 6, Jewell discloses the wrist cuff of claim 2, wherein water absorbent cloth is configured such that the ruffled folds extend away from the elastic core element and away from the wrist of the wearer when the wrist cuff is being worn (Figs. 2-4 shows a wrist cuff with ruffles that extend away from the wrist cuff, depending upon the view of the wearer).
Regarding Claim 7, Jewell discloses the wrist cuff of claim 2, wherein the water absorbent cloth is not connected to the elastic core element (¶0021, ¶0028).
Regarding Independent Claim 8, Jewell discloses a wrist cuff of claim wrist cuff (Figs. 1-4; ¶0016) to prevent liquids from moving past a wrist of a wearer (¶0016), the wrist cuff comprising: an elastic core element (Fig. 2, #210; ¶0017, ¶0026); and a water absorbent cloth (Fig. 4, #220; ¶0016, ¶0026) connected to the elastic core element (¶0026); wherein the water absorbent cloth is configured with a longer length (¶0021) than the elastic core element when the elastic core element is in a contracted state (¶0021, 0025), such that a plurality of ruffled folds (Fig. 2, #240; ¶0026) are formed along a length of the wrist cuff (Fig. 2); and wherein the elastic core element is configured to fit snugly to a wrist of a wearer (¶0016).
Regarding Claim 9, Jewell discloses the wrist cuff of claim 8, wherein two opposite sides of the water absorbent cloth are respectively connected to two opposite sides (Fig. 2 shows the two sides of the cloth [left #220 and right #220]) of the elastic core element (Fig. 2 shows left side of elastic band #210 and right side of elastic band #210; ¶0026 discusses the elastic being attached at the absorbent cloth).
Regarding Claim 12, Jewell discloses the wrist cuff of claim 8, wherein water absorbent cloth is configured such that the ruffled folds extend away from the elastic core element and away from the wrist of the wearer when the wrist cuff is being worn (Figs. 2-4 shows a wrist cuff with ruffles that extend away from the wrist cuff, depending upon the view of the wearer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jewell as applied to claims 2-3 and 8 above, and further in view of Lafauci US 20060021630.
Regarding Claim 4, Jewell discloses the wrist cuff of claim 3, wherein there is the elastic core element so as fit evenly to the wrist of the wearer (¶0016) but does not expressly disclose that the elastic core element is formed with a flat width.
Lafauci teaches an elastic band encased in fabric for wear on the body that has an elastic core element (Fig. 1 & 3, #14) is formed with a flat width (Fig. 3).
Both Jewell and Lafauci teach analogous inventions in the art of moisture absorbing wrist bands. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Jewell with the teachings of McMahon such that the elastic core is flat so that “friction in minimized between the core and the fabric” (Lafauci ¶0006), thereby preventing the cores from dragging, “the fabric cover into undesirable folds or pleats” (Lafauci ¶0005).
Regarding Claim 10, Jewell discloses the wrist cuff of claim 8, wherein there is the elastic core element so as fit evenly to the wrist of the wearer (¶0016) but does not expressly disclose that the elastic core element is formed with a flat width.
Lafauci teaches an elastic band encased in fabric for wear on the body that has an elastic core element (Fig. 1 & 3, #14) is formed with a flat width (Fig. 3).
Both Jewell and Lafauci teach analogous inventions in the art of moisture absorbing wrist bands. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Jewell with the teachings of McMahon such that the elastic core is flat so that “friction in minimized between the core and the fabric” (Lafauci ¶0006), thereby preventing the cores from dragging, “the fabric cover into undesirable folds or pleats” (Lafauci ¶0005).
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jewell as applied to claims 2 and 8 above, and further in view of McMahon US 4068318.
Regarding Claim 5, Jewell discloses the wrist cuff of claim 2, wherein the wrist cuff is made of a water absorbent cloth, but does not expressly disclose that the absorbent cloth comprises terrycloth.
McMahon teaches a moisture absorbent wrist band made of terrycloth (Col. 2, 55-59).
Both Jewell and McMahon teach analogous inventions in the art of moisture absorbing wrist bands. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Jewell with the teachings of McMahon such that the absorbent cloth is made of terrycloth since terrycloth can easily hide the sewn margins of the fabric, creating a seamless appearance of the wristband.
Regarding Claim 11, Jewell discloses the wrist cuff of claim 8, wherein the wrist cuff is made of a water absorbent cloth, but does not expressly disclose that the absorbent cloth comprises terrycloth.
McMahon teaches a moisture absorbent wrist band made of terrycloth (Col. 2, 55-59).
Both Jewell and McMahon teach analogous inventions in the art of moisture absorbing wrist bands. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Jewell with the teachings of McMahon such that the absorbent cloth is made of terrycloth since terrycloth can easily hide the sewn margins of the fabric, creating a seamless appearance of the wristband.
Response to Arguments
Applicant’s arguments, filed December 22, 2021, with respect to the 35 USC 102 of Claim 1 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hinds US 20090151045 teaches a disposable, pull-on, absorbent wrist band
Sheedy US 9775390 teaches an absorbent wristband
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                         
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732